Citation Nr: 0938220	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), major 
depressive disorder, and pain disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 
1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions dated in October 2004 and May 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming, which denied service 
connection for PTSD.  

In a statement received by the RO in September 2009, the 
Veteran appears to be raising claims of entitlement to 
service connection for diabetes due to Agent Orange exposure; 
and entitlement to service connection for ocular 
hypertension, hypertension, heart condition, high 
cholesterol, esophagus constriction, erectile dysfunction, 
and peripheral neuropathy, to include as secondary to his 
diabetes mellitus.  Inasmuch as these issues have not been 
properly developed and are not currently before the Board, 
they are referred to the RO for action deemed appropriate.

In September 2008, the Board remanded the claim for 
additional evidentiary development.

In July 2009, the Veteran testified via video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The record 
as it stands is currently inadequate for the purpose of 
rendering a fully informed decision.  When the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability, including PTSD, which is etiologically related to 
his military service.  The medical evidence of record shows 
that the Veteran has a diagnosis of major depressive 
disorder, chronic, and pain disorder, in addition to PTSD.  
See progress report dated in October 2002 and psychiatric 
clinical note dated in May 2004.  

As such, the issue on appeal, which has been recharacterized 
on the title page of this decision, is being remanded for 
additional due process considerations.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The Court has held that before 
the Board may address a matter that has not been addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  In this case the RO has not considered 
whether the Veteran's diagnoses of major depressive disorder 
and pain disorder are service related.  Thus, additional 
development is needed. 

Furthermore, the record reflects a current diagnosis of PTSD 
and a medical opinion that the Veteran has suffered PTSD 
following his service.  However, the Veteran's alleged in-
service stressors have not been verified with the U.S. Army 
and Joint Services Records Research Center (JSRRC) or any 
other appropriate service department.  During the July 2009 
hearing, the Veteran mentioned that he was a member of the 
3rd Support Battalion of the 25th Infantry Division.  The 
Veteran asserts that in July or August 1967 he was in the 
vicinity of a truck that blew up and went into an ammo dump 
which subsequently burned every camp down and killed fishing 
villagers.  He also reports that during this same time he was 
in charge of gun bunkers at night at Duc Pho, which he claims 
were hit by rockets a couple times a week.  The Veteran also 
claims he could not sleep because of mortar fire, snipers, 
small arms, and fire fights.  Additionally, the Veteran notes 
he was aware of a friend's brother, [redacted], who was killed 
after he spoke with him.  He noted that [redacted] was in the 
35th Infantry Brigade in Pleiku.  In addition, the personnel 
records includes his citation of the Army Commendation Medal.  
The citation notes the Veteran "devoted long and arduous 
hours under adverse weather and combat conditions in his 
contribution to the success of the 4th Infantry Division 
mission in Vietnam."  Special Orders dated March 22, 1963 
also note that the Veteran was a combat engineer.  Thus, an 
attempt should be made to verify the Veteran's stressors.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to clarify the diagnosis of the 
Veteran's psychiatric disorder and to determine whether a 
psychiatric disorder, to include PTSD, major depressive 
disorder, and pain disorder, is medically related to the 
Veteran's period of service.

The Veteran asserts that his psychiatric disorder is due to 
service.  According to a July 2003 progress report, a private 
psychologist, Dr. C., noted that he is convinced that the 
Veteran's PTSD followed his service in Vietnam.  However, 
there are no treatment records that sufficiently address the 
question of whether he has an acquired psychiatric disorder 
as a result of service, and additional evidence of record 
indicates that his PTSD began as a result of an August 2001 
car accident.  See report from Dr. C. dated in April 2003.  
As such, a VA examination is needed to determine whether any 
psychiatric disorders are related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002). 
 VA is obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 C.F.R. § 3.159 (c), (d).  The Veteran has submitted 
authorization forms for records from Southwest Counseling 
Center from 2001 to 2008.  Thus, attempts should be made to 
obtain these records.

Lastly, the Board notes that the Veteran submitted additional 
evidence in the form of lay statements from his spouse, after 
his appeal was certified to the Board.  Because neither the 
Veteran nor his representative has waived the right to 
initial RO review, additional action in this regard is 
required.  38 C.F.R. § 19.31(b)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran corrective VCAA 
notice with regard to the issue on appeal, 
now characterized as entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD, 
major depressive disorder, and pain 
disorder.  

2.  Contact the Veteran to give him an 
opportunity to provide any additional 
specific information he may have 
concerning his claimed in-service 
stressors.  He should provide any 
information on [redacted], who reportedly was 
killed.  He should be asked to provide as 
much information as possible, particularly 
dates and places.  Advise him that, if 
possible, he should provide names of other 
individuals who were also present and 
witnessed or knew of the incident, or who 
can confirm his proximity to the incident.  
The Veteran is advised that this 
information is necessary to obtain 
supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without such 
details an adequate search for verifying 
information cannot be conducted.  

3.  Forward any information capable of 
possible substantiation of in-service 
stressors to the U.S. Army and Joint 
Services, Records Research Center (JSRRC) 
and request evidence towards 
substantiation of the claimed stressors.  
Additionally, if necessary, contact other 
appropriate service departments to obtain 
pertinent information.

4.  Contact the Southwest Counseling 
Center, and attempt to obtain treatment 
records pertaining to the Veteran that are 
dated from 2001 through 2008, if any.  An 
attempt to obtain any other relevant 
evidence identified by the Veteran, 
provided that the Veteran completes the 
required authorization forms, should also 
be accomplished.

5.  The Veteran should then be scheduled 
for an appropriate VA examination to 
determine the nature, extent, and etiology 
of all current psychiatric pathology.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place  should be included in 
the report of the psychiatrist.  The 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including 
psychological testing, if necessary, are 
to be performed and the examiner should 
review the results of any testing prior to 
completing the report.  Any stressors that 
have been verified should be made known to 
the examiner.  

a.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental  Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  The examiner should 
specifically address whether it is more 
likely  than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the PTSD is a result of one 
or more of any verified in-service 
stressors.  If the Veteran does not meet 
the criteria for a diagnosis of PTSD due 
to an in-service stressor, the examiner 
should explain why.

b.  In the alternative, the examiner 
should indicate whether the Veteran has a 
primary psychiatric disorder consistent 
with major depressive disorder and/or pain 
disorder.  The examiner must identify and 
explain the elements supporting the 
diagnoses and set forth whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any diagnosed disorder is 
traceable to any incidents, symptoms, or 
treatment the Veteran experienced or 
manifested during service.  The examiner 
should indicate whether any depression or 
pain disorder is part and parcel of a 
larger psychiatric disorder, such as PTSD. 

c.  Any opinion provided should include a 
discussion of the medical evidence of 
record, particularly any conflicting 
medical diagnoses and opinions.  The basis 
for the conclusions reached should be 
stated in full, and any opinion contrary 
to those already of record should be 
reconciled, to the extent possible.  If 
the Veteran does not currently have a 
psychiatric disorder, to include PTSD,  
major depressive disorder, or pain 
disorder which could be regarded as having 
been incurred in, aggravated by, or 
related to service or service-related 
events, the examiner should specifically 
indicate so.  

6.  After conducting any additional 
development deemed appropriate, 
readjudicate the issue on appeal, 
considering all evidence not previously 
considered, and all evidence newly added 
to the claims file.  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




